Citation Nr: 1111054	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and a schizotypal or other personality disorder.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant had active duty for training from June 16, 1982, to April 19, 1983, as well as service in the California Army National Guard, with separation therefrom occurring in April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2007 by the VARO in Cleveland, Ohio, in assisting the RO in Oakland, California.  Preliminary thereto, the RO determined in October 2007 that a portion of the appellant's service treatment records were unavailable for review.  

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the issue before the Board is expanded to include any acquired psychiatric disorder.  

Pursuant to his request for a hearing before the Board, the appellant was scheduled to appear in a hearing before the Board, sitting at the Oakland RO, in February 2011.  Despite advance, written notice of the date, time, and location of that hearing, the appellant failed to appear.  No other request for a hearing remains pending.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board notes that in his application for VA compensation filed in September 2006, the denial of which forms the basis of the instant appeal, and in various written statements submitted thereafter, the appellant indicates that he is in receipt of disability benefits from the Social Security Administration (SSA) on the basis of his claimed psychiatric disorder.   The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has held that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  There is no indication that any effort has been made to secure the SSA records in connection with the appellant's reported receipt of disability benefits under Titles II and XVI of the Social Security Act.  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation, see Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010), but this is a case in which that possibility cannot be excluded.  If such SSA records exist, they should be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp 2010).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all SSA records pertaining to the appellant's claim for disability benefits, for inclusion in his VA claims folder.

2.  Lastly, readjudicate the issue of entitlement of the appellant to service connection for any acquired psychiatric disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant a reasonable period in which to respond, before returning the claims folder to the Board for further review.  

No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

